DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9 of Applicant’s Response filed 08/25/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and they are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Bowne (U.S. PG Pub. No. 20050273372; hereinafter "Bowne") in view of Lynch et. al. (U.S. PG Pub. NO. 20140164317; hereinafter "Lynch") and further in view of Levine et al. (U.S. PG Pub. No. 20120204112; hereinafter "Levine").
As per claim 1, Bowne teaches:
An apparatus comprising:
Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004], abstract)
a processor, configured to:
Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004], abstract)
identify a plurality of subject users for reservation;
 Bowne teaches that participants for a meeting may be identified and their schedules may be queried in order to find the proper meeting time and location for a meeting. (Bowne: paragraph [0022], Fig. 1)
With respect to the following limitation:
analyze a conversation between the subject users to extract a request of each of the subject users from the conversation, the request of each of the subject users comprises a requested time period and a requested location, wherein when the conversation is in a text format, the request of each of the subject users is extracted by text character recognition, and wherein when the conversation is in a voice format, the request of each of the subject users is extracted by voice recognition;
 Bowne teaches that participants for a meeting may be identified and their schedules may be queried in order to find the proper meeting time and location for a meeting. (Bowne: paragraph [0022], Fig. 1) Bowne, however, does not appear to teach that a conversation is analyzed in order to find the requested time period and location (either via text extraction or voice extraction).
Lynch, however, teaches that a virtual agent may analyze either a text chat or a voice chat amongst multiple participants in order to extract requested meeting locations and times for a meeting. (Lynch: paragraphs [0025-27, 36, 121, 153]) Lynch teaches combining the above elements with the teachings of Bowne for the benefit of providing a seamless user experience and improved efficiency. (Lynch: paragraph [0019]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lynch with the teachings of Bowne to achieve the aforementioned benefits.
Bowne in view of Lynch further teaches:
obtain a current location of each of the subject users based on positional information received from a user terminal of each of the subject users;
Lynch further teaches that a central system may receive location information from the user devices involved in scheduling the meeting rom a location sensor 122 in the device. (Lynch: paragraph [0068, 76, 79], Fig. 1) The motivation to combine Lynch persists.
With respect to the following limitation:
 present options of spaces to be used by the subject users on a screen operated by an operator according to the requested time period, the requested location, and the current location of each of the subject users, wherein each of the options of spaces is a space located in a neighborhood of the requested location of each of the subject users available at a time period overlapping the requested time period of each of the subject users;
 Bowne teaches the presentation of options for spaces to be used for the meeting to the subject users. (Bowne: paragraph [0022-23, 36], Fig. 2) As outlined above, Lynch teaches that a virtual agent may analyze either a text chat or a voice chat amongst multiple participants in order to extract requested meeting locations and times for a meeting before presenting options to users. (Lynch: paragraphs [0025-27, 36, 121, 153]) The motivation to combine Lynch persists. Bowne further teaches that the current location of each of the subset of users may be used in order to select and present options for meeting locations amongst the candidate users. (Bowne: paragraph [0035-36]) Thus, Bowne in view of Lynch further in view of Levine teaches presenting options which may be based on current location of users, wherein the current location may be received at the central system from the user devices. Lynch further teaches that users' preferred meeting times and locations may be used to determine a proper location, time, and type of meeting for the users. (Lynch: paragraphs [0025-27, 36])
To the extent that Bowne in view of Lynch does not explicitly teach that the meeting is scheduled in a neighborhood of the requested location of each of the subject users and at a time period overlapping the requested time period, Levine teaches this element. Levine teaches that each user may submit requested times and places where they would like to meet, including a threshold distance around a given location (a "neighborhood" as described in the second to final full paragraph of page 23 of the present specification), and the system may find a meetup place within the parameters submitted by the users. 
Bowne in view of Lynch further in view of Levine further teaches:
and receive a reservation made for a space among the options of spaces by the operator for each of the subject users.
 Bowne further teaches that the system may receive from the user a reservation for the space among the options presented. (Bowne: paragraph [0024, 35-36])
As per claim 5, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the requested location is identified from a record of the conversation sent and received between the operator and a corresponding subject user among the subject users.
 As outlined above, Lynch teaches that a virtual agent may analyze either a text chat or a voice chat amongst multiple participants in order to extract requested meeting locations and times for a meeting before presenting options to users, wherein one user may be the initiator of the meeting. (Lynch: paragraphs [0025-27, 36, 121, 153]) The motivation to combine Lynch persists.
As per claim 17, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the operator is one of the plurality of subject users.
 Bowne teaches that a user (an operator) may initiate the scheduling of the meeting. (Bowne: paragraph [0003, 36])
As per claim 18, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein information for assisting a corresponding subject user among the subject users in reaching a space reserved by the operator is sent to the corresponding subject user.
 Bowne teaches that the system may send the users directions for reaching the meeting location. (Bowne: paragraph [0032])
As per claim 19, Bowne in view of Lynch further in view of Levine teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A management system comprising:
Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004], abstract)
a memory, configured to store a database comprising management data concerning spaces;
Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004, 24], abstract)
a processor, configured to:
 Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004], abstract)
As per claim 20, Bowne in view of Lynch further in view of Levine teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:
 Bowne teaches a system and method for scheduling meetings which may be implemented on a computer using a database and therefore teaches the implementation of the system and method via execution of code stored in a non-transitory computer readable storage medium which, when executed by a processor, perform the functions of the system. (Bowne: paragraph [0004], abstract)
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Lynch further in view of Levine further in view of Renaud et al. (U.S. PG Pub. No. 20190147408; hereinafter "Renaud").
As per claim 2, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
herein the processor displays information concerning a position linked to each of the subject users on part of the screen. 
Renaud, however, teaches, in the context of determining a proper meeting point based on current locations of multiple users, that the position information of other users may be displayed on a map along with the information of a central meetup location. (Renaud: paragraph [0175-182, 201], Fig. 8) Renaud teaches combining the above elements with the teachings of Bowne in view of Lynch further in view of Levine for the benefit of allowing users to meet in a convenient and effective manner. (Renaud: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Renaud with the teachings of Bowne in view of Lynch further in view of Levine to achieve the aforementioned benefits.
 As per claim 6, Bowne in view of Lynch further in view of Levine further in view of Renaud teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein at least part of the position indicates a location estimated based on a schedule of a corresponding subject user among the subject users.
 Bowne further teaches that the location information may comprise information gleaned from the schedules of the users. (Bowne: paragraph [0023, 35])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Lynch further in view of Levine further in view of Renaud and further in view of Kalik (U.S. PG Pub. No. 20090204600; hereinafter "Kalik").
As per claim 7, Bowne in view of Lynch further in view of Levine further in view of Renaud teaches all of the limitations of claim 6, as outlined above, but does not appear to explicitly teach:
wherein the location is estimated based on a route from the current location of a corresponding subject user among the subject users to a destination described in a schedule of the corresponding subject user and based on a time at which a space to be used by the corresponding subject user is reserved.
Kalik, however, teaches that a meeting may be scheduled based on position data such as a current position and future position determined based on a route to a target destination. (Kalik: paragraph [0020, 38, 50, 79-81, 87]) Kalik teaches combining the above elements with the teachings of Bowne, Lynch, and Renaud for the benefit of providing improved efficiency in locating a resource which reduces time and attention demands on a person, improving the safety of the person and those around them, as well as providing improved efficiency in developing plans and negotiating with others. (Kalik: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalik with the teachings of Bowne, Lynch, and Renaud to achieve the aforementioned benefits.
Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Lynch further in view of Levine further in view of Kalik.
As per claim 9, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the option is changeable according to the request from a corresponding subject user among the subject users.
Kalik, however, teaches that a meeting option may be changeable by a user other than the user who scheduled the meeting. (Kalik: paragraph [0079-81])  Kalik teaches combining the above elements with the teachings of Bowne in view of Lynch further in view of Levine for the benefit of providing improved efficiency in locating a resource which reduces time and attention demands on a person, improving the safety of the person and those around them, as well as providing improved efficiency in developing plans and negotiating with others. (Kalik: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalik with the teachings of Bowne in view of Lynch further in view of Levine to achieve the aforementioned benefits.
As per claim 10, Bowne in view of Lynch further in view of Levine further in view of Kalik teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the option is changeable according to an operation performed by the operator.
 Kalik, however, teaches that a meeting option may be changeable by a user who initially scheduled the meeting. (Kalik: paragraph [0079-81])  Kalik teaches combining the above elements with the teachings of Bowne, Lynch, and Renaud for the benefit of providing improved efficiency in locating a resource which reduces time and attention demands on a person, improving the safety of the person and those around them, as well as providing improved efficiency in developing plans and negotiating with others. (Kalik: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalik with the teachings of Bowne, Lynch, and Renaud to achieve the aforementioned benefits.
As per claim 11, Bowne in view of Lynch further in view of Levine further in view of Kalik teaches all of the limitations of claim 10, as outlined above, and further teaches:
wherein, as the option, a plurality of reservation options are settable.
 Bowne further teaches that the system may receive from the user a reservation for the space among the options presented. (Bowne: paragraph [0024, 35-36])
As per claim 16, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the processor selects an option based on at least one of a time to be taken for a corresponding subject user among the subject users to reach a space presented as an option and the requested time requested by the corresponding subject user.
Kalik, however, teaches that a meeting may be scheduled based on position data such as a current position and future position determined based on a route to a target destination. (Kalik: paragraph [0020, 38, 50, 79-81, 87]) Kalik teaches combining the above elements with the teachings of Bowne in view of Lynch further in view of Levine for the benefit of providing improved efficiency in locating a resource which reduces time and attention demands on a person, improving the safety of the person and those around them, as well as providing improved efficiency in developing plans and negotiating with others. (Kalik: paragraph [0022]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalik with the teachings of Bowne in view of Lynch further in view of Levine to achieve the aforementioned benefits.
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Lynch further in view of Levine further in view of Sugimoto (U.S. PG Pub. No. 20040117219; hereinafter "Sugimoto").
As per claim 12, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the processor displays reservation statuses of the options according to a difference in the color.
 Sugimoto, however, teaches that reservation options may be displayed on a map wherein the options may be colored differently based on reservation status. (Sugimoto: paragraph [0052], Fig. 12) It can be seen that each element is taught by either Bowne in view of Lynch further in view of Levine or by Sugimoto. One of ordinary skill in the art would have recognized that applying the known technique of Sugimoto to Bowne in view of Lynch further in view of Levine would have yielded predictable results 
As per claim 13, Bowne in view of Lynch further in view of Levine teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the processor displays reservation statuses of individual locations according to a difference in the color.
 Sugimoto, however, teaches that reservation options may be displayed on a map wherein the options may be colored differently based on reservation status. (Sugimoto: paragraph [0052], Fig. 12) It can be seen that each element is taught by either Bowne in view of Lynch further in view of Levine or by Sugimoto. One of ordinary skill in the art would have recognized that applying the known technique of Sugimoto to Bowne in view of Lynch further in view of Levine would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the color coordination of Sugimoto to Bowne in view of Lynch further in view of Levine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such color coded displays into other systems. Moreover, applying the color coding functionality to Bowne in view of Lynch further in view of Levine would have been recognized by one of ordinary skill in the art as resulting in an improved system that would give a user a quick indication of reservation status based on coloring, and therefore, it would have been obvious to one of ordinary skill in 
As per claim 15, Bowne in view of Lynch further in view of Levine further in view of Sugimoto teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the reservation status is displayed on a corresponding position on a map.
 Sugimoto, however, teaches that reservation options may be displayed on a map wherein the options may be colored differently based on reservation status. (Sugimoto: paragraph [0052], Fig. 12) The motivation to combine Sugimoto persists.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Lynch further in view of Levine further in view of Sugimoto and further in view of Morita et al. (U.S. PG Pub. No. 20160275419; hereinafter "Morita").
As per claim 14, Bowne in view of Lynch further in view of Levine further in view of Sugimoto teaches all of the limitations of claim 13, as outlined above, but does not appear to explicitly teach:
wherein, when one of the locations is selected, the processor individually displays reservation statuses of a plurality of spaces disposed at the selected location.
Morita, however, teaches that when a place for reservation is selected, individual table status may be displayed. (Morita: paragraph [0111-113], Fig. 11) It can be seen that each element is taught by either Bowne in view of Lynch further in view of Levine in view of Sugimoto, or by Morita. One of ordinary skill in the art would have recognized that applying the known technique of Morita to Bowne in view of Lynch further in view of Levine further in view of Sugimoto would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the vacancy information of Morita to Bowne in view of Lynch further in view of Levine in view of Sugimoto would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vacancy display into other systems. Moreover, applying the vacancy display functionality to Bowne in view of Lynch further in view of Levine further in view of Sugimoto would have been recognized by one of ordinary skill in the art as resulting in an improved system that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628